EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Registration Statement on Form S-1 of our report dated March31, 2014 relating to the financial statements of American Gene Engineer Corp. as of October 31, 2013 and 2012, for the years ended October 31, 2013 and 2012, and for the period from November 15, 2010 (inception) to October 31, 2013. We also consent to the reference to our firm under the heading "Experts" appearing therein. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas March 31, 2014
